                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 RACHEL RAMSBOTTOM,                           )
 ALEXIS BOWLING,                              )
 JENNA HOUSTON,                               )
 JANE DOE #1                                  )       CIVIL ACTION
                                              )
      Plaintiffs,                             )       No. 3:21-cv-00272
                                              )
 v.                                           )       JURY TRIAL DEMANDED
                                              )
 LORIN ASHTON,                                )
 AMORPHOUS MUSIC, INC.,                       )
 BASSNECTAR TOURING, INC.,                    )
 REDLIGHT MANAGEMENT, INC.,                   )
 C3 PRESENTS, L.L.C.,                         )
 INTERACTIVE GIVING FUND,                     )
 GNARLOS INDUSTRIES, LLC, :                   )
 CARLOS DONOHUE; ABC :                        )
 CORPORATIONS, ONE THROUGH                    )
 TEN (said Names Being Fictitious),           )
 JOHN DOES, ONE THROUGH TEN                   )
 (said Names Being Fictitious)
    Defendants.


      C3 PRESENTS, L.L.C.’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                 PLAINTIFFS’ FIRST AMENDED COMPLAINT

         C3 Presents, L.L.C. (“C3 Presents”) respectfully submits this Reply in support of its

Motion to Dismiss Plaintiffs’ First Amended Complaint (“FAC”). The FAC fails to allege

sufficient facts to support a claim, Plaintiffs’ Response contradicts facts in the FAC, including

the alleged secrecy of the sex-trafficking activities, while also arguing facts not in the FAC, and

venue is improper in this District. As a result, C3 Presents’s Motion should be granted.

A.       PLAINTIFFS FAIL TO STATE A TVPRA CLAIM AS TO C3 PRESENTS.

         Plaintiffs’ TVPRA claim should be dismissed because Plaintiffs fail to allege facts that

provide a basis for asserting that C3 Presents knew or should have known that the particular


                                                  1

      Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 1 of 8 PageID #: 420
“venture” alleged was a sex-trafficking venture or that C3 Presents “knowingly benefited” from

that participation. To satisfy the “knew or should have known” standard, “a plaintiff must

allege…that the defendant knew or should have known of sex trafficking by the particular sex-

trafficking venture in which the defendant is alleged to have participated.” H.G. v. Inter-Cont’l

Hotels Corp., 489 F. Supp. 3d 697, 707 (E.D. Mich. 2020). To avoid this requirement, Plaintiffs

rely heavily on M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959 (S.D. Ohio 2019)

for the argument that the “knew or should have known” standard is satisfied so long as the

defendant has generalized knowledge or “abstract awareness” (Resp. in Opp. p. 19) of sex

trafficking. Plaintiffs’ reliance on M.A. is misplaced and, like the Court in H.G., this Court

should reject the erroneous interpretation offered by the court in M.A., which does not reflect the

majority view on the “knew or should have known” standard. See 489 F. Supp. 3d at 707

(expressly disagreeing with the M.A.’s interpretation of the standard). To adopt Plaintiffs’

construction of the “knew or should have known” standard would be to “create a vehicle to

ensnare conduct that the statute never contemplated”—something the Sixth Circuit has expressly

warned against in interpreting the TVPRA. See United States v. Afyare, 632 F. App’x 272, 286

(6th Cir. 2016). 1

        Further, the twenty-two allegations in the FAC asserting that Plaintiffs were sworn to

secrecy undermine any argument that C3 Present knew or should have known of Bassnectar’s

alleged sex trafficking of the Plaintiffs. (Am. Compl. ¶¶ 10, 12, 46, 53, 78, 106, 124, 125, 133,

134, 138, 148, 149, 150, 162, 163, 170, 174, 177, 179, 183, 185.) Plaintiffs now desperately


1
 Plaintiffs’ Response in Opposition critiques C3 Presents’ reliance on Ayfare, one of the only cases from the Sixth
Circuit that analyzes TVPRA entity liability. (See Resp. in Opp. pp. 11–12.) M.A.—the case Plaintiffs’ rely on most
heavily—expressly stated that Ayfare was relevant. 425 F. Supp. 3d at 969.




                                                        2

     Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 2 of 8 PageID #: 421
contradict those allegations, claiming Bassnectar engaged in “flagrant criminal activities” [sex-

trafficking] that occurred in “broad daylight” and “out in the open including within the view of

[C3 Presents].” (Resp. in Opp. pp. 3, 8, 19.) Plaintiffs also inappropriately and desperately

include facts in their Response not alleged in the FAC, in particular allegations that minors were

provided with backstage passes and hotel room keys at shows in which C3 Presents was

involved. (Id. pp. 2–3.) Plaintiffs may not rely on or assert facts in response to a motion to

dismiss not asserted in their FAC. Reilly v. Meffe, 6 F. Supp. 3d 760, 778 (S.D. Ohio 2014)

(“[New] facts should not be considered in ruling on a 12(b)(6) motion.”). To the extent the

Response contradicts the facts of the FAC or assert facts not in the FAC, this Court must look to

the FAC. See Defs. of Wildlife v. Jewell, No. 3:13-CV-698-PLR-CCS, 2015 WL 402680, at *9

(E.D. Tenn. Jan. 28, 2015).

       Simply put, there is not one single fact in the FAC to support that C3 Presents “knew or

should have known” of a particular sex-trafficking venture. In M.A., a litany of facts supported

Plaintiffs’ assertion that the hotel-defendant “knew or should have known” of sex-trafficking—

“desperate pleas and screams for help” by the plaintiff, signs of “obvious torture” and “physical

deterioration,” and visits by approximately ten men per day. 425 F. Supp. 3d at 967. In complete

juxtaposition to such very outward signs of sex trafficking, the sex-trafficking alleged to have

occurred here happened in private hotel rooms or at Bassnectar’s private home, via text message

and other secretive apps, and under the demand of complete secrecy. (Am. Compl. ¶¶ 10, 12, 46,

53, 78, 106, 124, 125, 133, 134, 138, 148, 149, 150, 162, 163, 170, 174, 177, 179, 183, 185.)

       Plaintiffs also failed to demonstrate that C3 Presents “knowingly benefited” from

participation in the sex-trafficking venture alleged. Plaintiffs rely on two non-binding cases for

this point, but neither case supports Plaintiffs’ position because of their factual dissimilarities.



                                                 3

    Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 3 of 8 PageID #: 422
See M.A., 425 F. Supp. 3d 959 2; A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 192 (E.D. Pa.

2020). In both cases, the moving defendant had rented hotel rooms to the alleged sex trafficker(s)

that they then used for sex-trafficking purposes. M.A., 425 F. Supp 3d at 965; A.B., 455 F.Supp.

3d at 175. In M.A., the court found “that the rental of a room constitutes a financial benefit from

the trafficker sufficient to meet [the knowingly benefits] element of the § 1595(a) standard.” 425

F. Supp 3d at 965. Contrary to Plaintiffs’ assertion that C3 Presents raised “essentially identical

arguments” as the defendants in M.A. (Resp. in Opp. p. 11), Plaintiffs have not alleged any form

of a knowing financial benefit that is as clear as a hotel renting a hotel room to, and collecting

payment from, a sex-trafficker who carries out his trafficking in that room. Instead, Plaintiffs

merely allege in their Response that C3 Presents profited generally and received “intangible

value” from its association with the Bassnectar brand (Id. p. 12)—hardly the type of “knowing

benefit” held sufficient in M.A. and A.B. The FAC does even less—instead providing a

threadbare recitation of the “knowingly benefitted” element without separating out C3 Presents’s

“knowing benefit” from that of the other defendants (none of whom are related to it). 3 (Am.

Compl. ¶¶ 18, 72, 204, 209, 210.)

B.       VENUE IS IMPROPER IN THIS COURT.

         Dismissal is also proper as Plaintiffs have failed to satisfy their burden of proving that

venue is proper in this District, and justice does not require the transfer of Plaintiffs’ otherwise

deficient TVPRA claim against C3 Presents. See 28 U.S.C.A. § 1406. It is patently untrue that “a

substantial part of the events or omissions giving rise to the claims asserted…occurred in [this
2
  Throughout the Response in Opposition, Plaintiffs’ repeatedly rely on M.A. and emphasize that it is a case “in this
very jurisdiction.” (Resp in Opp. p. 11.) It is not—it is from the Southern District of Ohio. To the extent Plaintiffs
attempt to argue that district court cases from the Sixth Circuit are binding on this Court, a district court in the Sixth
Circuit has since explicitly disagreed with the holding and reasoning of M.A. See H.G., 489 F. Supp. 3d 697.
3
  “Group pleading” concerns are not only limited to fraud context as Plaintiffs suggest. (Resp. in Opp. p. 20.) It is a
fundamental rule of civil procedure that a defendant must be given fair notice of the claims against it so that it can
know which factual allegations are aimed at it and the grounds upon which those allegations rest. M.A., 425 F. Supp.
3d at 973 (citing Bell Atl. Corp v. Twombly, 550 U.S. 544, 545 (2007)). Plaintiffs’ FAC fails this elementary task.

                                                            4

     Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 4 of 8 PageID #: 423
district].” (Am. Compl. ¶ 41). The Tennessee-specific events alleged in the FAC fail to connect

C3 Presents, or any of the entity defendants for that matter, to the present action in any

meaningful or significant way—these events are correspondence between Bassnectar and one

plaintiff (Id. at ¶¶ 80, 82), and three private interactions between Bassnectar and the same

plaintiff. (Id. at ¶¶ 83–91, 94.) 4 Plaintiffs have established, at most, a tenuous connection to this

judicial district through scant factual allegations involving one of four plaintiffs and one of eight

named defendants—such allegations hardly qualify as a “substantial part” of the events or

omissions giving rise to the TVPRA claim against C3 Presents.

C.      PLAINTIFFS SHOULD NOT                        BE     PERMITTED            TO     AMEND         THEIR
        COMPLAINT YET AGAIN.

        Plaintiffs alternatively ask this Court for a dismissal without prejudice to allow for a

Second Amended Complaint. This is wholly improper because Local Rule 15.01 requires that a

motion to amend provide the reasons for, and the substance of, the proposed amended complaint,

in addition to providing the proposed amended pleading. Further, allowing amendment would be

futile as Plaintiffs have already had the chance to amend their complaint once—and still failed to

state a TVPRA claim—and Plaintiffs are not entitled to an advisory opinion. See H.G., 489 F.

Supp. 3d at 712 (citing Begala v. PNC Bank, Ohio, 214 F.3d 776, 784 (6th Cir. 2000)) (denying

plaintiffs’ request to amend, holding the TVPRA plaintiff was not “entitled to an advisory

opinion from the Court informing [her] of the deficiencies of [her] complaint and then [yet

another] opportunity to cure those deficiencies.”). Consequently, Plaintiffs’ requested alternative

relief should be denied and C3 Presents’s Motion to Dismiss should be granted.


4
  Plaintiffs’ Response in Opposition also references its assertion in the FAC that Bassnectar engaged in a
commercial sex act with Plaintiff Ramsbottom by paying her for sex at a hotel in Memphis. (Resp. in Opp. p. 21.)
To the extent Plaintiffs attempt to establish proper venue in the Middle District of Tennessee by an event that
occurred in Memphis, this fails as Memphis is located within the Western District of Tennessee.


                                                       5

     Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 5 of 8 PageID #: 424
                                Respectfully submitted,


                                /s/ Russell B. Morgan
                                Russell B. Morgan (BPR No. 20218)
                                Jason C. Palmer (BPR No. 036146)
                                Rachel L. Sodée (BPR. No. 038391)
                                BRADLEY ARANT BOULT CUMMINGS LLP
                                Roundabout Plaza
                                1600 Division Street, Suite 700
                                P.O. Box 340025
                                Nashville, Tennessee 37203
                                Phone: (615) 252-2311
                                Fax: (615) 252-6311

                                /s/ R. Scott McCullough
                                R. Scott McCullough (BPR No. 19499)
                                MCNABB, BRAGORGOS, BURGESS & SORIN, PLLC
                                81 Monroe, Sixth Floor
                                Memphis, Tennessee 38103
                                Phone: (901) 624-0640
                                Fax: (901) 624-0650
                                smccullough@mbbslaw.com

                                Attorneys for Defendant C3 Presents, L.L.C.




                                   6

Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 6 of 8 PageID #: 425
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
is being served through the Court’s Electronic Filing System, or via U.S. Mail, first class postage
prepaid, to all other parties on July 14, 2021:

Phillip Miller
631 Woodland Street
Nashville, TN 37206

Brian Kent
M. Stewart Ryan
Alexandria MacMaster
LAFFEY, BUCCI & KENT, LLP
1100 Ludlow Street, Suite 300
Philadelphia, PA 19107

Attorneys for Plaintiffs

Robert A. Peal
Mark W. Lenihan
Grace A. Fox
SIMS/FUNK, PLC
3322 West End Ave., Suite 200
Nashville, TN 37203

Kimberly S. Hodde
HODDE & ASSOCIATES
40 Music Square East
Nashville, TN 37203

Stacey M. Ashby
Mitchell Schuster
MEISTER SEELIG & FEIN LLP
125 Park Avenue, 7th Floor
New York, NY 10017

Attorneys for Defendants Lorin Ashton,
Amorphous Music, Inc., and
Bassnectar Touring, Inc.




                                                7

    Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 7 of 8 PageID #: 426
Brian T. Boyd
Bennett J. Wills
LAW OFFICE OF BOYD & WILLS
214 Overlook Cir., Ste. 275
Brentwood, TN 37027

Attorneys for Interactive Giving Fund

Paige W. Mills
Ashley Karnell
BASS, BERRY & SIMS PLC
150 Third Avenue South, Suite 2800
Nashville, TN 37201

Attorneys for Red Light Management, Inc.

Cynthia A. Sherwood
Davis Fordham Griffin
Sherwood Boutique Litigation, PLC
201 Fourth Avenue, N
Suite 1130
Nashville, TN 37219

Attorneys for Carlos Donohue and
Gnarlos Industries, L.L.C.
                                           /s/ Russell B. Morgan
                                           Russell B. Morgan




                                              8

    Case 3:21-cv-00272 Document 66 Filed 07/14/21 Page 8 of 8 PageID #: 427
